        Case 1:17-cr-00069-RDB Document 163 Filed 11/13/18 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                    *

v.                                          *         Criminal No. RDB-17-069

HAROLD T. MARTIN, III                       *

                                     MOTION TO SEAL

       Harold T. Martin, III, by counsel, hereby moves to seal Exhibits 1, 1A, 1B, 1C, 2, and 3 to

the Motion for Discovery Pursuant to Section 4 of the Classified Information Procedures Act. As

grounds therefore, the defense states that the exhibits contain documents subject to the Court’s

Protective Order, ECF No. 50, and should not be made publically available.

       WHEREFORE, Mr. Martin requests that the foregoing exhibits be placed under seal.


                                            Respectfully submitted,


                                            JAMES WYDA
                                            Federal Public Defender for the
                                            District of Maryland

                                                    /s/
                                            Shari Silver Derrow #19181
                                            Assistant Federal Public Defender
                                            100 South Charles Street
                                            Tower II, 9th Floor
                                            Baltimore, Maryland 21201
                                            Tel: (410) 962-3962
                                            Fax: (410) 962-0872
                                            Email: shari_derrow@fd.org
